      Case 2:20-cv-02321-DJH Document 14-1 Filed 12/02/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
                         IN THE UNITED STATES DISTRICT COURT
 7
                               FOR THE DISTRICT OF ARIZONA
 8
 9    Tyler Bowyer, Michael John Burke, Nancy Cottle,
      Jake Hoffman, Anthony Kern, Christopher M.            Case No. 2:20-cv-02321-JAT
10    King, James R. Lamon, Sam Moorhead, Robert
      Montgomery, Loraine Pellegrino, Greg Safsten,              PROPOSED ORDER
11    Salvatore Luke Scarmardo, Kelli Ward and
      Michael Ward;                                           GRANTING PLAINTIFFS’
12                                                                MOTION TO FILE
                          Plaintiffs,                       IDENTIFYING INFORMATION
13                                                          IN AFFIDAVITS UNDER SEAL
            v.
                                                               AND FOR IN-CAMERA
14                                                                   REVIEW
      Doug Ducey, in his official capacity as Governor
15    of the State of Arizona, and Katie Hobbs, in her
      capacity as Secretary of State of the State of
16    Arizona;

17                       Defendants.

18         THE COURT has before it Plaintiffs’ Motion to File Identifying Information in
19   Affidavits Under Seal and for In-Camera Review filed December 2, 2020, seeking:
20      1. Leave of Court to lodge the unredacted affidavits to the court under seal for in
21         camera review. Specifically exhibits 1, 4, 12, and 13.
22      2. An Order of the Court that in all public filings their names or personally identifying
23         information not be revealed to the public
24
25         The Court has reviewed the terms and conditions of the Motion to File Identifying

26   Information in Affidavits Under Seal and for In-Camera Review, and for good cause shown

27   IT IS HEREBY ORDERED THAT:

28
     Case 2:20-cv-02321-DJH Document 14-1 Filed 12/02/20 Page 2 of 2



 1    1. The unredacted affidavits be lodged to the Court under seal for in-camera review.
 2    2. In all public filings the names or personally identifying information of the affiants
 3       discussed in the Motion to File Identifying Information in Affidavits Under Seal and
 4       for In-Camera Review not be revealed to the public.
 5

 6
                                     DATED this _____ day of _________________, 2020.
 7

 8

 9
                                                    Honorable ________________________
10
                                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              -2-
